Citation Nr: 1518301	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to May 1970.

This case was previously before the Board of Veterans' Appeals (Board on appeal from a February 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015 the appellant testified at a video conference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to evaluate the claim for an increased rating for PTSD was in March 2013.  During his March 2015 hearing, the Veteran alleged a worsening of symptoms.  Specifically, he described increased anxiety related problems.  He reported that his psychiatric symptoms rendered him unemployable and since his last employment a year earlier, he had been unable to work due to his PTSD.  Thus, a new examination is warranted to ascertain the current nature and severity of his service-connected PTSD.  

As the Veteran has asserted that he is unemployable due to his due to the service-connected PTSD, this claim is inextricably intertwined with the claim for an increased rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
In addition, as noted above, at the hearing the Veteran testified that he had attained a school certificate and had secured employment in the previous year.  On remand, the Veteran should be sent a new VA Form 21-8940 to fill out to update his employment history and earnings.

In May 2006 a clinician noted that the Veteran was granted Social Security Administration (SSA) disability benefits in 2001.  Thus, such records should be requested on remand.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the negative response should be noted in the claims file.

3.  Provide the Veteran with a VA Form 21-8940 and request that he fully complete the form to update his employment history and earnings from that employment. 

4.  After the above development is completed, schedule the Veteran for a VA examination to address the extent and severity of his PTSD.  The claim file must be made available to the examiner.  All necessary tests are to be conducted.  The examiner should address all symptomatology of the Veteran's PTSD and its impact on his occupational and social functioning.  The examiner should opine whether the Veteran's PTSD renders him unable to maintain gainful employment. 

5.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




